Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 9, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00581-CV



                       IN RE JERROD HOYLE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             County Court at Law
                          Washington County, Texas
                        Trial Court Cause No. 2022-101

                        MEMORANDUM OPINION

      On August 5, 2022, relator Jerrod Hoyle filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Eric Berg, presiding
judge of the County Court at Law of Washington County, to rule on his motion to
set bond and motion to quash writ of possession.
      Ruling on a properly filed motion pending in the trial court is a ministerial act,
and mandamus may issue to compel the trial court to act. Safety-Kleen Corp. v.
Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio 1997, orig. proceeding). To
establish that the trial court abused its discretion, the relator must show that the trial
court (1) had a legal duty to perform a nondiscretionary act; (2) was asked to perform
the act; and (3) failed or refused to do so. In re Texas Parks & Wildlife Dep’t, 483
S.W.3d 795, 797 (Tex. App.—El Paso 2016, orig. proceeding); In re Greater
McAllen Star Props., Inc., 444 S.W.3d 743, 748 (Tex. App.—Corpus Christi 2014,
orig. proceeding); In re Shredder Co., L.L.C., 225 S.W.3d 676, 679 (Tex.—El Paso
2006, orig. proceeding). Relator has not asked the trial court to rule on his motions.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to stay.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                            2